Exhibit 10.8

AOL INC.

AOL INC. 2010 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF PERFORMANCE SHARE AWARD (TSR)

AOL Inc., a Delaware corporation (the “Company”), hereby grants to Participant
named below the number of performance shares specified below (the “Award” or the
“Performance Shares”), upon the terms and subject to the conditions set forth in
this Notice, the AOL Inc. 2010 Stock Incentive Plan (the “Plan”) and the
Performance Share Award Agreement (the “Performance Share Award Agreement”)
provided to Participant, each as amended from time to time. Each Performance
Share subject to this Award represents the right to receive one share of the
Company’s common stock, par value $0.01 (a “Share”), subject to the conditions
set forth in this Notice, the Plan and the Performance Share Award Agreement.
This Award is granted pursuant to the Plan and is subject to and qualified in
its entirety by this Notice and the Performance Share Award Agreement.

 

Name of Participant:    Date of Grant:    Target number of Performance Shares
subject to the Award:    Performance Period:    Vesting Date:    The Award vests
with respect to earned Performance Shares on the date the Committee certifies
the achievement of the performance-based vesting criteria. Performance-Based
Vesting Criteria:    The number of Performance Shares earned will be determined
based on the performance criteria and schedule set forth on Attachment A hereto.

By accepting this Notice, you and the Company both agree that this Award is
granted under and governed by all of the terms and conditions of this Notice,
the Plan and the Performance Share Award Agreement, each as amended from time to
time, provided to you with this Notice. Your acceptance of this Award confirms
that you have carefully read and understand this Notice, the Plan and the
Performance Share Award Agreement and that you have had an opportunity to obtain
the advice of counsel before accepting this Award. By accepting this Award, you
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions relating to the Plan,
this Notice or the Performance Share Agreement. You also agree to promptly
notify the Company in writing if your address as shown below changes.

 

PARTICIPANT:     AOL INC.

 

    By:  

 

Participant’s Signature     Name:     Title: Address (please print):      

 

     

 

     

 

     



--------------------------------------------------------------------------------

ATTACHMENT A

PERFORMANCE-BASED VESTING CRITERIA

The number of Performance Shares earned by Participant shall be based upon the
Company’s total shareholder return relative to the total shareholder return of
the Peer Index (“Relative TSR”) over the Performance Period in accordance with
the following matrix:

 

Relative TSR
Percentile Rank     Units Earned
as a % of
Target     <25%ile        0 %    25th %ile        50 %    40th %ile        75 % 
  50th %ile        100 %    75th %ile        150 %    90th %ile        180 %   
>90 %ile        200 % 

The Peer Index is the Morgan Stanley High Technology Index.

“Total shareholder return” or “TSR” means the percentage equal to the
appreciation in the stock prices of a company from the beginning of the
Performance Period to the end of the Performance Period, plus dividends deemed
reinvested in company stock on a cumulative basis. For the avoidance of doubt,
the effect of taxes resulting from the payment of dividends or the deemed sale
or exchange of underlying shares shall not be taken into consideration. The
stock prices at the beginning and end of the Performance Period will be
determined using the trailing average stock price over the 30 days prior to the
beginning and end of the Performance Period, as applicable.

Following the Total Shareholder Return determination, the Company’s Percentile
Rank shall be determined by listing the Company and each company remaining in
the Peer Index at the end of the Performance Period (to the extent any such
Company was publicly traded at the beginning of the Performance Period) from
highest Total Shareholder Return to lowest Total Shareholder Return. The top
company would have a one hundred percentile (100%) rank and the bottom company
would have a zero percentile (0.0%) rank. Each company in between would be one
hundred divided by n minus one (100/(n-1)) above the company below it, where “n”
is the total number of companies in the Peer Index at the end of the Performance
Period. The Company Percentile Rank would then be interpolated based on the
Company’s TSR.

In the event of the occurrence of a Change in Control prior to the end of the
Performance Period, the achievement of the TSR performance goal, determined by
applying the table set forth above, for purposes of paragraph 6 of the
Performance Share Award Agreement shall be determined as of the date of the
occurrence of the Change in Control using a per share price based upon the total
consideration of the Change in Control, unless the Shares remain publicly traded
thereafter and at all times until the Vesting Date (as determined pursuant to
paragraph 6 of the Performance Share Award Agreement), in which case the TSR
performance goal shall be determined as of the Vesting Date.

The achievement of the performance-based vesting criteria shall be evidenced by
the Committee’s written certification. No Performance Shares shall vest until
such certification has been made.

 

2